Citation Nr: 1200608	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  08-28 576	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of a right hip and thigh disability.  

2.  Service connection for a right pelvic bone fracture with back and leg disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1980 to May 1983.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which, in pertinent part, denied entitlement to service connection for a right pelvic bone fracture with back and leg disabilities.


Regardless of the RO's actions, because entitlement to service connection for residuals of a right leg, right hip, and back injury had been finally decided prior to the filing of the claim that gave rise to the July 2007 decision, the Board must initially determine whether new and material evidence has been submitted to reopen the issue of whether service connection is warranted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The issue of entitlement to service connection for right leg, hip, and back disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 2001 decision, the RO denied the appellant's claim for service connection for a right hip and thigh disability as the Veteran failed to submit the information necessary to verify his service and obtain service treatment records.  

2.  Evidence received since the July 2001 RO decision denying service connection for a right hip and thigh disability is not cumulative or redundant of the evidence previously of record and raises a reasonable possibility of substantiating a claim for service connection for residuals of a right leg, right hip, and back injury.


CONCLUSIONS OF LAW

1.  The RO's July 2001 decision that denied the claim for service connection for a right hip and thigh disability is final.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

2. The evidence received since the July 2001 decision is new and material and sufficient to reopen the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

In light of the Board's favorable decision in reopening the Veteran's claim for service connection for a psychiatric disorder, the claim is substantiated, and there are no further VCAA duties with regard to that issue.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Service connection for a right hip and thigh disability was denied in a July 2001 administrative decision on the basis that the Veteran had not submitted the required information to obtain service treatment records and verify his service.  The Veteran did not appeal this determination.  Therefore, the decision on the claim became final.  38 U.S.C.A. 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 3.104, 20.1103.

In December 2000, the Veteran submitted a claim for service connection for a right hip and thigh disability.  In April 2001, the RO notified the Veteran that it had received the December 2000 claim, but needed additional information before making a decision.  In July 2001, the RO referred to the April 2001 letter to the Veteran and notified him that it had denied "your claim" because he had not submitted requested information.  

The RO did not identify the specific claims it was denying.  A formal or informal claim remains pending until adjudicated and until VA notifies the claimant of the decision.  Cogburn v. Shinseki, 24 Vet. App. 205 (2010).  A claim may; however, be implicitly denied, even if the claimant receives no specific notice of the denial.  Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006).  

There are several factors that should be taken into consideration applying the implicit denial doctrine.  The first factor to be considered is the specificity of the claims or the relatedness of the claims.  The second factor to consider is the specificity of the adjudication, i.e., does the adjudication allude to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied?  The third factor to consider is the timing of the claims.  The fourth factor to consider is whether the claimant is represented.  Cogburn v. Shinseki, 24 Vet. App. at 212-3.

In this case the Veteran had only one pending claim at the time of the July 2001 denial.  The adjudication made reference to the April 2001 letter that in turn made a specific reference to the December 2000 claim.  These references, together with the absence of any other pending claims, would reasonably be expected to have put the Veteran on notice that the right hip and thigh claim were being denied.  Finally, the Veteran was represented by a veteran's services organization, but not an attorney.  Accordingly, the July 2001 decision implicitly denied the Veteran's claims.

The Veteran did not submit a notice of disagreement with the July 2001 decision and no additional evidence was received within the appeal period following the decision.  Hence, it became final.  Cf. Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b) (2011).

The evidence of record at the time of the July 2001 decision included records from 2000 showing treatment for complaints of right leg pain and diagnostic testing demonstrating a likely stress fracture of the right femoral neck and avascular necrosis of the right femoral head.  

Since the July 2001 decision, the RO determined that the Veteran's service treatment records are unavailable.  

The Veteran filed the current claim for service connection for a chronic cracked right pelvic bone in June 2006, at which time he stated that his injury was the result of an airborne jump.  In statements to VA medical professionals and in support of his claim, the Veteran has further clarified that he sustained his injury after landing incorrectly on his right leg during airborne training.  His DD 214 shows that he earned a parachute badge.  

This evidence is new in that it was not previously of record.  It raises a reasonable possibility of substantiating the claim as it raises the possibility that the currently diagnosed disorders had onset in service.  As discussed in the Remand section of this decision, the newly received evidence triggers VA's duty to provide an examination.  The Court has recently held that evidence raises a reasonable possibility of substantiating the claim if it triggers the duty to provide an examination.  Shade, supra.  The claim is therefore reopened.



ORDER

New and material evidence having been received; the claim for service connection for a right hip and thigh disability is reopened.  




REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that indicate that a current disability may be associated with military service includes credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran contends that his currently diagnosed disorders, including avascular necrosis of the femoral head, lumbar facet syndrome, and lumbar radiculopathy, were incurred as a result of an in-service injury sustained when he landed incorrectly on his right leg during airborne training.  He is competent to report current symptoms and when such symptoms began.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

Therefore, he must be provided with a VA examination to determine whether his currently diagnosed right leg, right hip, and back disorders were incurred during or as a result of an in-service injury.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine whether any current right leg, right hip, or back disability is related to military service.  The examiner must review the claims folder and note such review in an examination report or addendum.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current right leg, right hip, or back disability had onset in service or is otherwise related to a disease or injury in service.  

The examiner should provide reasons for each opinion that take into account the Veteran's reports, the reported in-service injuries, and his current symptoms.

If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

2.  The agency of original jurisdiction should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

3.  If any benefit on appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


